DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 - 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on February 22, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the metal wiring arrangement portion and the metal wiring non-arrangement portion are arranged together on the circuit board as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (U.S. Patent No. 6,495,769).
Regarding claim 1, in Figures 1 and 6, Saito discloses a circuit board comprising: a metal wiring arrangement portion (top layers comprising 25, 24, 23, Figure 6(e)) and a metal wiring non-arrangement portion (bottom 3 layers, Figure 6(e)), wherein, in the metal wiring arrangement portion, metal wiring (25, Figure 1), a first diffusion layer (24, Figure 1), and a first organic insulating layer (23, Figure 1) are stacked with each other, in the metal wiring non-arrangement portion, a metal oxide layer (13, Figure 1), a 
Regarding claim 2, in Figures 1 and 6, Saito discloses a circuit board comprising: a metal wiring arrangement portion (top layers comprising 25, 24, 23, Figure 6(e)) and a metal wiring non-arrangement portion (bottom 3 layers, Figure 6(e)), wherein, in the metal wiring arrangement portion, metal wiring (25, Figure 1), a first diffusion layer (24, Figure 1), and a first organic insulating layer (23, Figure 1) are stacked with each other, in the metal wiring non-arrangement portion, a metal oxide layer (13, Figure 1), a second diffusion layer (12, Figure 1), and a second organic insulating layer (11, Figure 1) are stacked with each other, the metal wiring includes a first metal element (25, Figure 6), the first diffusion layer (24, Figure 6) includes the first metal element (25, Figure 6) and a second metal element (21, Figure 6), the metal oxide layer includes an oxide of the second metal element (oxide of copper), the second diffusion layer includes the second metal element (copper), the first metal element is one or more elements selected from the group consisting of Cu, Ag, and Ni (layer 25 is nickel), and the second metal element is one or more elements selected from the group consisting of Mn, Cr, V, Nb, Ta, Ti, and Zr (layer 21 is copper). 

 Regarding claim 4, Saito discloses wherein the first metal element is one or more elements selected from the group consisting of Cu, Ag, and Ni, and the second metal element is one or more elements selected from the group consisting of Mn, Cr, V, Nb, Ta, Ti, and Zr (Figures 1 and 6).
Regarding claim 5, Saito discloses wherein an average thickness of the first diffusion layer with respect to an average thickness of the second diffusion layer (the average thickness of the first diffusion layer/the average thickness of the second 
Regarding claim 6, Saito discloses wherein the metal wiring has a porous structure (Figures 1 and 6).
Regarding claim 7, Saito discloses wherein the metal wiring includes metal plating made of one or more elements selected from the group consisting of Cu, Ag, and Ni in a void in the porous structure (Figures 1 and 6).
Regarding claim 8, Saito discloses wherein the metal wiring includes thermosetting resin in a void in the porous structure (Figures 1 and 6).
Regarding claim 9, in Figures 1 and 6, Saito discloses an electronic device comprising: a metal wiring arrangement portion (top layers comprising 25, 24, 23, Figure 6(e)), a metal wiring non-arrangement portion (bottom 3 layers, Figure 6(e)), and at least one electronic component selected from a passive component and an active component, wherein, in the metal wiring arrangement portion, metal wiring (25, Figure 1), a first diffusion layer (24, Figure 1), and a first organic insulating layer (23, Figure 1) are stacked with each other, in the metal wiring non-arrangement portion, a metal oxide layer (13, Figure 1), a second diffusion layer (12, Figure 1), and a second organic insulating layer (11, Figure 1) are stacked with each other, the metal wiring includes a first metal element (25, Figure 6), the first diffusion layer (24, Figure 6) includes the first metal element (25, Figure 6) and a second metal element (21, Figure 6), the metal oxide layer includes an oxide of the second metal element (oxide of copper), the second diffusion layer includes the second metal element (copper), the second metal element 
Regarding claim 10, in Figures 1 and 6, Saito discloses an electronic device comprising: a metal wiring arrangement portion (top layers comprising 25, 24, 23, Figure 6(e)), a metal wiring non-arrangement portion (bottom 3 layers, Figure 6(e)), and at least one electronic component selected from a passive component and an active component, wherein, in the metal wiring arrangement portion, metal wiring (25, Figure 1), a first diffusion layer (24, Figure 1), and a first organic insulating layer (23, Figure 1) are stacked with each other, in the metal wiring non-arrangement portion, a metal oxide layer (13, Figure 1), a second diffusion layer (12, Figure 1), and a second organic insulating layer (11, Figure 1) are stacked with each other, the metal wiring includes a first metal element (25, Figure 6), the first diffusion layer (24, Figure 6) includes the first metal element (25, Figure 6) and a second metal element (21, Figure 6), the metal oxide layer includes an oxide of the second metal element (oxide of copper), the second diffusion layer includes the second metal element (copper), the first metal element is one or more elements selected from the group consisting of Cu, Ag, and Ni (layer 25 is nickel), the second metal element is one or more elements selected from the group consisting of Mn, Cr, V, Nb, Ta, Ti, and Zr (layer 21 is copper), and the at least one electronic component is connected to the metal wiring (Figure 10). 
Regarding claim 11, in Figures 1 and 6, Saito discloses an electronic device comprising: a metal wiring arrangement portion (top layers comprising 25, 24, 23, Figure 6(e)), a metal wiring non-arrangement portion (bottom 3 layers, Figure 6(e)), and at least one electronic component selected from a passive component and an active 
Regarding claim 12, Saito discloses wherein the metal wiring and the at least one electronic component are joined to each other by solder alloy, and the solder alloy is present in a void in the metal wiring (Figures 1 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847